Citation Nr: 1441787	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  13-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUE

Whether the severance of service connection for perforated right ear drum was proper.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The RO followed the proper administrative procedures to effectuate the severance of service connection for a perforated right ear drum. 

3.  The August 2009 grant of service connection for a perforated right ear drum was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of service connection for perforated right ear drum was proper.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.2, 3.105, 3.303, 3.304, 3.306 (2011 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain statutory and regulatory duties to notify and assist appellants in the development of claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  However, these duties are triggered by the receipt of a claim.  In the case of severance of service connection, there has been no claim and, thus, the duties are not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).  However, 38 C.F.R. § 3.105(d), contains notice provisions and procedural safeguards, which the Board finds have been satisfied in this case and will be discussed in greater detail below.  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  Regardless, the Board is taking action favorable to the Veteran herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran submitted a claim of entitlement to service connection for perforated right ear drum in January 2009, which was granted in an August 2009 rating decision.  Pursuant to a November 2011 rating decision, VA proposed to sever service connection for the Veteran's perforated right ear drum.  In April 2012, the proposed severance was effectuated, with an effective date of July 1, 2012.  In June 2012, the Board remanded this issue for a statement of the case and to provide the Veteran the opportunity to timely perfect an appeal.  In February 2013, a statement of the case was issued and, thereafter, the Veteran perfected an appeal to the Board.

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957 (2013), service connection will be severed only where evidence establishes that the grant of service connection is clearly and unmistakably erroneous, with the burden of proof being upon VA.  38 C.F.R. § 3.105.  Generally, when severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The veteran will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in 38 C.F.R. § 3.105(i), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 

In November 2011, the RO proposed to sever service connection for the Veteran's perforated right ear drum.  Therein, the RO provided all of the material facts and reasons underlying the proposed severance.  In December 2011, a letter was sent to the Veteran's address of record notifying him of the proposed severance.  This letter also informed the Veteran that he had 60 days to submit evidence demonstrating why service connection should not be severed.  The Veteran submitted various statements wherein he generally discussed the rigors of his active duty and the post-service medical difficulties he faced.  After this evidence was received, the RO effectuated the severance in an April 6, 2012 rating decision, and the severance became effective July 1, 2012.  Id. at (d).  The Board thus finds that the notice provisions and procedural safeguards required by 38 C.F.R. § 3.105 have been satisfied.  

In addition to determining if the applicable notice provision and procedural safeguards were adhered to, in order to properly sever a grant of service connection, VA must also demonstrate that the grant of service connection contained clear and unmistakable error (CUE).  38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that "[i]n effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."). 

CUE is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Further, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Moreover, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

Nevertheless, although the same standards apply in a determination of CUE in a final decision under 38 C.F.R. § 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection under 38 C.F.R. § 3.105(d), 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); see also Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  Because 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," the regulation clearly contemplates the consideration of evidence acquired after the original granting of service connection.  Venturella, 10 Vet. App. at 342-43.  Thus, "[i]f the Court were to conclude that...a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id.

Service connection for aperforated right ear drum was granted in an August 2009 rating decision.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Therein, the RO determined that the Veteran's perforated right ear drum was "directly related to [his] military service."  The RO also indicated that the Veteran's service treatment records demonstrated that he experienced a perforated right ear drum in December 1950, "which healed and [was] not considered disabling."

In the April 2012 rating decision wherein service connection for perforated right ear drum was severed, the RO found that the August 2009 rating decision included CUE.  Specifically, the RO found that the evidence relied upon in the August 2009 rating decision demonstrating that the Veteran experienced an in-service perforated right ear drum in December 1950, was actually the Veteran's December 11, 1950 entrance examination.  As such, the RO found that the Veteran's perforated right ear drum pre-existed his active duty and was not sustained therein.  The RO then determined that the Veteran's service treatment records did not show that he complained of or was treated for perforated right ear drum, that he experienced another perforated right ear drum, or that his pre-existing perforated right ear drum was permanently worsened by his active duty.  Based on these findings, the RO determined that severance of service-connected was warranted, effective July 1, 2012.

Indeed, the Veteran's December 11, 1950 entrance examination included a finding that he had a "Healed perforation [right] ear drum.  [Not Considered Disabling]."

Generally, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Therefore, where the presumption of sound condition at entrance to service is not rebutted, the fact for which the presumption stands-that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a pre-existing disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim must be considered one for service incurrence or direct service connection.

The December 11, 1950 finding pertaining to the Veteran's healed perforated right ear drum was obtain pursuant to a clinical examination.  There was no indication that this finding was simply provided by the Veteran as part of his medical history.  As such, the Board finds there is clear and unmistakable evidence that the Veteran perforated his right ear drum prior to his active duty and that the residuals thereof were noted on his entrance examination.  

As discussed above, in the August 2009 rating decision that granted service connection for perforated right ear drum, the RO found that the Veteran sustained a right ear perforation during his active duty.  Although this finding is clearly erroneous and an undebatable error, in order for it to meet the regulatory definition of CUE, it must be the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  In other words, had the RO not committed this error, service connection for the Veteran's perforated right ear drum would not have been granted.  38 C.F.R. § 3.105.

Where a pre-existing disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the disability at issue.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

The Veteran served on active duty from December 1950 to October 1954, the entirety of which occurred during a period of war.  38 C.F.R. § 3.2(f).  As such, the regulations direct VA to presume that the Veteran's pre-existing perforated right ear drum was aggravated by his active duty if the evidence demonstrates that it underwent an increase in severity during his active service.  In order to rebut this presumption, it must be shown by clear and unmistakable evidence that the Veteran's perforated right ear drum was not aggravated or that the aggravation was due to the natural progression of the disability.

In the instant case, after the service entrance examination, the Veteran's service treatment records are entirely negative for any complaints of findings regarding the Veteran's pre-existing perforated right eardrum.  The Veteran's service treatment records do not demonstrate that he complained of or was treated for a perforated right ear drum or symptoms related thereto.  Accordingly, the evidence does not show that the pre-existing perforated right eardrum underwent an increase in severity during service.  

Although the Veteran has asserted that the symptoms associated with his perforated right ear drum, including hearing acuity, worsened during his active duty due to exposure to noise associated with military aircraft.  There is no competent evidence of record that relates hearing loss to the Veteran's perforated right eardrum.  Although the Veteran's statements are competent evidence as to what comes through his senses, his statements are not competent evidence as to matters that require medical expertise, to include whether his right perforated eardrum underwent an increase in severity or whether any perceived decreased hearing loss was due to his pre-existing right eardrum.  Moreover, the Veteran's hearing on service separation examination was normal.  

The Veteran's pre-existing perforated right eardrum was noted on his service entrance examination.  This disorder will be presumed to have been aggravated by active military service where there is an increase in disability during such service.  In this case, an increase in the Veteran's pre-existing perforated right eardrum was not shown during his service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Accordingly, aggravation cannot be presumed, nor is it shown by the evidence of record.  Consequently, the severance of the grant of service connection for perforated right ear drum was proper.


ORDER


Severance of service connection for perforated right ear drum, effective July 1, 2012, was proper, and the appeal for restoration of service connection is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


